Citation Nr: 0600135	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  94-36 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence was received to reopen the 
claim for service connection for gastrointestinal 
disabilities.

Entitlement to service connection for gastrointestinal 
disabilities.

Entitlement to service connection for degenerative joint 
disease of multiple joints, to include as secondary to 
confinement as a prisoner of war (POW).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 through 
November 1945.  He was held captive as a German Prisoner of 
War (POW) from December 1944 through April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2001, the appeal was remanded to allow VA an 
opportunity to comply with the newly enacted Veteran's Claim 
Assistance Act of 2000 (VCAA), and to obtain both a 
gastronomical and an orthopedic VA examination.  Development 
pursuant to the VCAA was completed, as is discussed in the 
Duties to Notify and Assist section below, and in October 
2002, the VA examinations were completed.  In August 2003, 
the appeal was again remanded so that VA treatment records 
could be collected.  Those records are now part of the claims 
file and the case is once again before the Board for 
appellate review.

The May 1994 rating decision on appeal did not explicitly 
address whether new and material evidence was submitted to 
reopen the claim of entitlement to service connection for a 
gastrointestinal/stomach disorder/lower intestine condition 
which had been previously denied by the RO in January 1983.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence was submitted.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been recharacterized as shown above.



FINDINGS OF FACT

1.  The RO obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  In January 1983, the RO denied the veteran's claim for 
service connection for stomach and lower intestine disorders, 
and the veteran did not appeal.  

3.  Evidence added to the record since January 1983 bears 
directly and substantially upon whether there is a 
gastrointestinal condition that may be presumed based upon 
the veteran's status as a former prisoner of war.

4.  Competent medical evidence of record fails to establish 
that the veteran has a gastrointestinal disability as defined 
by the current regulations.

5.  Competent medical evidence on the record fails to 
establish that the veteran has either post-traumatic 
osteoarthritis, or chronic arthritis, as defined by the 
current regulations.


CONCLUSIONS OF LAW

1.  New and material evidence of entitlement to service 
connection for gastrointestinal disabilities has been 
presented to reopen the claim.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302 
(2005).

2.  The criteria for service connection for gastrointestinal 
disabilities are not met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for service connection for degenerative 
joint disease of multiple joints, to include as secondary to 
confinement as a prisoner of war (POW), are not met.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for gastrointestinal disabilities.  He contends that he has 
submitted new and material evidence sufficient to reopen the 
claim, which was first denied in January 1983.  His claim 
succeeds, because the evidence submitted is both new and 
material to the matter under consideration.

Laws and Regulations

A claim that has been denied, and not appealed, will not be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  The exception to 
this rule provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The regulation regarding new and material evidence was 
amended during the course of this appeal.  See 38 C.F.R. 
3.156(a) (2005).  This amendment applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim was 
filed in December 1993, before the amendment's effective 
date; therefore, the amended regulation does not apply here.

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown,  
9 Vet. App. 273 (1996).  However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Id.

While the RO ultimately reopened the veteran's claim for 
service connection for gastrointestinal disabilities and 
considered the claim on a de novo basis, the Board is not 
bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Factual Background and Analysis

The veteran's contentions, VA examination reports, VA 
treatment records, and private treatment records have been 
reviewed.  The records submitted by the veteran since the 
initial adverse decision in January 1983 are new and material 
evidence to reopen his claim for service connection for 
gastrointestinal disabilities.

In January 1983, the veteran's claim for service connection 
for stomach and lower intestine disabilities was denied on 
the basis of lack of evidence of a current disability.  In 
December 1985, the veteran's claim for service connection for 
disabilities associated with POW confinement was also denied.  
No notice of disagreement was filed in response to either 
decision.  Thus, both the January 1983 and December 1985 
rating decisions are final.  

The record at the time of the original adverse decision 
included the December 1982 VA radiology exam reflecting a 
normal upper gastrointestinal finding, except for the noted 
hiatal hernia, and a normal abdominal finding.  Also of 
record was the December 1982 VA examination that noted the 
veteran's stomach cramping and very loose bowels.  This 
report also diagnosed hiatal hernia.

In December 1993, the veteran filed a service connection 
claim for various disabilities, including a chronic stomach 
condition, now characterized as gastrointestinal 
disabilities.  This is actually a request to reopen the 
previously denied stomach and lower intestine claim.  Rather 
than address whether new and material evidence was submitted 
to reopen the claim, the RO issued the May 1994 rating 
decision denying service connection on the basis that there 
was no evidence of a current disability.  The veteran 
appealed in July 1994.  It is now the Board's responsibility 
to conduct a new and material evidence analysis to determine 
whether the veteran's gastrointestinal disabilities claim 
should have been reopened to allow for the May 1994 rating 
decision.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Medical records regarding the veteran's stomach maladies were 
added to the claims file after January 1983.  In particular, 
1978 treatment records from the veteran's private physician, 
Dr. Stockwell, reflect constant complaints of diarrhea and a 
diagnosis of inflammatory bowel disease.  Dr. Stockwell also 
remarks on a history of undocumented peptic ulcer disease.  
Additionally, a July 1999 VA examination notes a history of 
irritable bowel syndrome and a diagnosis of colonic 
diverticulosis.  

These records were not in the file at the time of the initial 
adverse decision.  They diagnose diseases other than hiatal 
hernia, and demonstrate the possibility of a current 
gastrointestinal disease for which the veteran may be 
service-connected.  These records warrant a reopening of the 
claim because they are so significant to a fair analysis of 
the merits of the claim.  This is so, not only because they 
are new and material to the issue of direct service 
connection for gastrointestinal disabilities, but also 
because diagnoses of peptic ulcer disease and irritable bowel 
syndrome are present, which trigger an analysis of 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309 for this former POW.  Thus, these records are new and 
material to the veteran's claim, the claim is reopened, and a 
substantive analysis of the merits of the claim is found 
below.

Service Connection

The veteran seeks service connection for gastrointestinal 
disabilities, and for degenerative joint disease of multiple 
joints, to include as secondary to confinement as a prisoner 
of war (POW).  The veteran contends that his present 
disabilities are due to his confinement under cruel 
conditions and harsh weather while a German POW.  His claims 
fail because there is no current diagnosis of a disease that 
can be presumed to have been incurred inservice under the 
relevant regulations.

Laws and Regulations

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110;  38 C.F.R. § 3.303(a).

In certain circumstances, the requirements to establish 
service connection are relaxed and service connection will be 
presumed.  The law provides for presumptions that certain 
diseases, under certain circumstances, were incurred in 
service when a former POW develops them.  See 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307(a)(5), 3.309(c).  In particular, 
"[I]f a veteran is a former POW, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military naval, or air service even 
though there is no record of such disease during service . . 
. Post-traumatic osteoarthritis . . . Malnutrition . . . Any 
other nutritional deficiency.  Irritable bowel syndrome.  
Peptic ulcer disease."  38 C.F.R. § 3.309(c).  

Also, a chronic disease, such as arthritis, will be 
considered service connected, even if not established as 
incurred in or aggravated by service, if it becomes manifest 
to a degree of 10 percent or more within 1 year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The presumptions of service connection allowed by 38 C.F.R. 
§§ 3.307 and 3.309 may be rebutted by "any evidence of a 
nature usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
'affirmative evidence to the contrary' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service."  38 C.F.R. § 3.307(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

"[W]here the service medical records are presumed destroyed . 
. . the [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  This does not establish a heightened benefit of 
the doubt.  What exists is a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
veteran in developing the claim, and to explain the decision 
when the veteran's medical records have been destroyed.  See 
id.  Rather than lowering the legal standard for proving a 
claim for service connection, this case law increases the 
obligation to evaluate and discuss in the decision all of the 
evidence that may be favorable to the veteran.

Factual Background and Analysis

The veteran's contentions, VA examination reports, VA 
treatment records, and private treatment records have been 
reviewed.  There is no evidence in the record of an in-
service incurrence or aggravation of an injury or disease to 
warrant an award of direct service connection.  However, the 
record reflects the veteran's status as a German POW from 
December 1944 through April 1945.  Thus, an analysis of 
presumptive service connection is necessary.  Nonetheless, 
the veteran's claims fail, because any presumption of service 
connection is rebutted by recent competent medical evidence.

The veteran's service medical record is unavailable as it was 
apparently destroyed in the 1973 National Personnel Record 
Center fire in St. Louis, Missouri.  Because the veteran's 
service medical records were destroyed, VA has a heightened 
duty to consider the applicability of the benefit of the 
doubt, to assist the veteran in developing the claim, and to 
evaluate and discuss the evidence favorable to the veteran.  
Here, VA's has met the heightened duty to assist the veteran.  
As discussed in the Duties to Notify and Assist section 
below, VA collected both private and VA medical records and 
obtained VA examinations on two occasions during the pendency 
of the veteran's claims.  The content and relevance are 
discussed below.

Gastrointestinal Disabilities

The veteran contends that his stomach and lower intestine 
problems onset in 1944.  He claims service connection for his 
gastrointestinal disabilities based on the presumptive 
disabilities listed in 38 C.F.R. § 3.309(c), which include 
irritable bowel syndrome, peptic ulcer disease, malnutrition, 
and any other nutritional deficiency.  

The veteran treated with a private physician in 1978 for 
diarrhea and inflammatory bowel disease.  Dr. Stockwell's 
initial report notes a "history of undocumented peptic ulcer 
disease."  The veteran treated throughout February 1978 with 
Dr. Stockwell and was diagnosed with diarrhea and abnormal 
liver function, noting a connection with the veteran's use of 
a lot of alcohol in and around 1945.  

In December 1982, the veteran's VA upper GI series report is 
normal except for the hiatal hernia.  At this time, the 
veteran is still complaining of stomach cramping and loose 
bowels.  

The February 1994 VA examination notes the hiatal hernia, but 
states that there is "no evidence of peptic ulcer."  A 
second VA examination in July 1999 diagnoses colonic 
diverticulosis, but notes no irritable bowel or peptic ulcer.  
The most recent VA examination, in October 2002, makes a 
specific note that "there is no peptic ulcer in this man."  
While the examiner notes the veteran's diarrhea, he seems 
somewhat skeptical of its etiology, noting that the veteran 
begins taking over-the-counter medication daily if a bowel 
movement does not occur by late morning.  With regard to the 
veteran's stomach ailment, the VA examiner makes no 
diagnosis, and specifically states that there is no peptic 
ulcer and that the stomach problems were caused by a history 
of excessive alcohol intake.

The October 2002 VA examination also reviewed the veteran's 
intestinal complaints and notes that there is no objective 
evidence of irritable bowel syndrome.  The report notes a 
"totally negative upper GI series and endoscopies throughout 
lifelong history."  The examiner opines that the veteran's 
diverticulosis onset in the last five to ten years and 
suggests that it is due to his advancing age and is not 
connected to service.  The report notes that if there are any 
symptoms of irritable bowel syndrome, they are connected with 
the 1999 onset of colonic diverticulosis and have "no 
connection in any way direct or indirect, relating to, or the 
result of his captivity during World War II."

A November 2002 VA CT scan of the veteran's abdomen was 
normal, and a July 2003 GI workup was essentially negative.  
Thus, despite a suggestion of peptic ulcer disease and 
irritable bowel syndrome, the most recent competent medical 
evidence in the claims file establishes that the veteran has 
neither disease.  Thus, while some early records suggest the 
possibility of gastrointestinal disabilities, more recent 
records in the file emphatically dispute these findings.  
Without a diagnosis of a presumptive condition, no 
presumptive service connection can be made.  Here, not only 
is there no diagnosis of peptic ulcer disease or irritable 
bowel syndrome, but there is a recent VA examination that 
states that if the symptoms do exist, then those symptoms are 
related to the current colonic diverticulosis diagnosis, 
which is not related to service.  Thus, any possible 
presumption of service connection is rebutted by the October 
2002 VA examination.  The veteran's claim fails.

Degenerative Joint Disease

The veteran contends that his joint problems result from 
cruel conditions he faced while a German POW in 1944/1945.  
He claims service connection for his joints based on the 
presumptive disabilities listed in 38 C.F.R. § 3.309(c), 
which includes post-traumatic arthritis.  

The February 1994 VA joint examination diagnoses the 
veteran's minimal to moderate degenerative joint disease in 
multiple joints.  The July 1999 VA joint examination also 
remarks on joint pain and diagnoses multiple joint 
degenerative arthritis, noting that it is more accentuated at 
both hands.  Neither examination addresses the etiology of 
the veteran's degenerative joint disease.  VA treatment for 
degenerative joint disease is sparse, although noted.  In 
April 2001, a VA treatment record shows "cervical myalgia 
probably due to DJD."  

The October 2002 VA joint examination provides the most 
extensive discussion of the veteran's degenerative joint 
disease.  The examiner notes degenerative disc and joint 
disease, but notes that "his multiple joint arthritis is 
basically degenerative arthritic changes with age not related 
to trauma or any service related onset of problems...including 
the hardships endured as a Prisoner of War."  

Thus, the record does not reflect a diagnosis of post-
traumatic osteoarthritis in order to warrant a presumption of 
service connection under 38 C.F.R. § 3.309(c).  Nor does the 
record reflect a manifestation of arthritis to a compensable 
degree within one year of service.  The veteran left service 
in 1945 and the first post-service treatment record in the 
claims folder is in 1978, and contains no complaints of joint 
pain or arthritis.  Thus, the veteran's claim fails.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.159(b).  In particular, VA must notify 
the veteran of the following:  (1) any information and 
evidence needed to substantiate the claim; (2) which 
information the veteran is expected to provide to VA; (3) 
which information VA will attempt to obtain on the veteran's 
behalf; and (4) the requirement that the veteran submit to VA 
any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  Here, the 
May 1994 rating decision predated the November 9, 2000 
effective date of VA's notice requirement; therefore, no 
notice letter was sent prior to the rating decision.  There 
is no error in the RO's not providing notice prior to the 
initial adjudication decision where such notice was not 
mandated at the time.  Pelegrini, 18 Vet. App. at 120.  Here, 
notices have since been provided that informed the veteran of 
the basis for the decision, what types of evidence would be 
needed, and how the evidence would be secured. 

Although prior to the notice requirement, the August 1994 
Statement of the Case did notify the veteran of what was 
needed to establish service connection for a disability, 
including special provisions in place for former POW's.  In 
July 2001, VA sent the veteran a letter notifying him of what 
evidence was necessary to establish direct service 
connection, what evidence and information the veteran himself 
needed to provide, and asking him to notify VA of all 
evidence that he wished for VA to obtain.  The veteran did 
not respond to this letter and in September 2002, after the 
Board's remand, VA again wrote him asking for additional 
evidence, including names and dates for treatment.  The 
November 2002 Supplemental Statement of the Case again 
notified the veteran of what information and evidence was 
necessary to establish service connection, including a 
description of the regulations pertaining to presumptive 
service connection for former POW's.  In March 2004, VA again 
sent a letter to the veteran asking for medical evidence to 
support his claim and notifying the veteran of what evidence 
was required to establish service connection.  With that 
letter, VA notified the veteran of what evidence VA had 
collected on his behalf, and again offered to collect 
evidence on the veteran's behalf if he provided sufficient 
information for VA to do so.  

Although the veteran was not explicitly asked to submit all 
pertinent evidence in his possession as is required, the 
various letters and statements of the case essentially 
accomplished the same result.  They gave notice of all types 
of evidence needed to substantiate the claim and gave the 
veteran an opportunity to participate in the collection of 
evidence for his claim.  Therefore, no prejudicial error 
resulted with respect to the lack of a specific request to 
provide all evidence in the veteran's possession.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  

In October 1982, VA requested all of the veteran's service 
medical records (SMRs).  In November 1982, VA was notified 
that his SMRs were not at the National Personnel Records 
Center and that it was a fire related matter.  VA notified 
the veteran of this matter and requested additional 
information in order to determine whether his SMRs were still 
in existence.  The veteran did not respond.  Because the 
veteran's SMRs do not likely exist due to fire, further 
attempts to obtain these records appear futile. 

The record here does include the veteran's assertions, VA 
outpatient treatment reports, and VA examination reports, as 
well as private treatment records, all of which have been 
reviewed.  VA offered the veteran an opportunity for a 
hearing to provide additional information and evidence.  The 
hearing was scheduled, but the veteran cancelled.  The 
veteran has not identified any other relevant records that 
are available.  

Based on the above, the Board concludes that VA has met its 
duties to notify and assist the veteran.

ORDER

New and material evidence was received to reopen the claim 
for service connection for gastrointestinal disabilities.

Entitlement to service connection for gastrointestinal 
disabilities is denied.

Entitlement to service connection for degenerative joint 
disease of multiple joints, to include as secondary to 
confinement as a prisoner of war (POW), is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


